ACCEPTED
                                                                            14-15-00257-CR
                                                            FOURTEENTH COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                        8/6/2015 3:18:29 PM
                                                                      CHRISTOPHER PRINE
                        NO. 14-15-00257-CR                                           CLERK


                    IN THE COURT OF APPEALS
             FOR THE FOURTEENTH DISTRICT OF TEXAS         FILED IN
                                                   14th COURT OF APPEALS
                           AT HOUSTON                 HOUSTON, TEXAS
                                                    8/6/2015 3:18:29 PM
                                                   CHRISTOPHER A. PRINE
                                                            Clerk



JONATHAN YOUNG,
 Appellant                       §
                                 §
vs.                              §
                                 §
THE STATE OF TEXAS, Appellee     §



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

               ON APPEAL FROM CAUSE NO. 1421419

      IN THE 183rd DISTRICT COURT OF HARRIS COUNTY, TEXAS




                               Thomas J. Lewis
                               State Bar No. 12308540
                               1601 Washington Ave.
                               Houston, Texas 77007
                               Phone: (713) 256-6779
                               Fax:     (713) 861-2951
                               E-Mail: tjlaw2@comcast.net
                               ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:



      COMES NOW JONATHAN YOUNG, APPELLANT, and moves the Court to
extend the time for filing a brief herein, and in support thereof would show as follows:

                                           I.
      Appellant was convicted of the offense of delivery of a controlled substance
in an amount greater than 400 grams and sentenced on March 6, 2015 to a term of

30 years in prison.
                                           II.

      The brief herein is due on August 5, 2015. Appellant’s counsel is a sole
practitioner and is currently preparing briefs on three other cases. Appellant’s

counsel has just completed a brief in a capital murder case, Tyran Riley v. State, 14-

14-00081-CR, filed on this date.

                                          III.
      Appellant counsel requests an extension of 35 days, making the brief due on

September 9, 2015, so the Appellant may receive effective assistance of counsel.


      WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court to
grant this Motion and extend the time for the filing of a brief herein.

                                        Respectfully submitted,


                                        Thomas J. Lewis
                                        State Bar No. 12308540
                                        1602 Washington Ave.
                                        Houston, Texas 77007
                                        Phone:       (713) 256-6779
                                        Fax:         (713) 861-2951
                                        E-Mail: tjlaw2@comcast.net
                                        ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE

      I the undersigned attorney certify that a true copy of the foregoing was served
on the District Attorney of Harris County, Texas, by e-mail delivery to
Curry_Alan@dao.hctx.net on this the 6th day of August, 2015.




                                                                  ______________

                                                                   Thomas J. Lewis